Citation Nr: 1711638	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  09-44 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a heart condition, to include a heart murmur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Martha R. Luboch, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from July 1974 to July 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana. 

This appeal was previously remanded by the Board in July 2013 and March 2016 for additional evidentiary development.  Such was achieved, and the appeal has been returned to the Board for further appellate review.


FINDINGS OF FACT

1. The Veteran's currently diagnosed hypertension did not preexist service, did not manifest within one year of service, and was not incurred in or caused by active duty service. 

2. The Veteran does not currently have a heart murmur disability.

3. The Veteran's currently diagnosed coronary artery disease did not manifest within one year of service and was not incurred in or caused by active duty service.


CONCLUSIONS OF LAW

1.  Service connection for hypertension is not established.  38 U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).

2.  Service connection for a heart condition is not established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.   Duties to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the regional office.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.   

Here the VCAA duty to notify was satisfied by a letter sent to the Veteran in February 2008, prior to the initial October 2008 adjudication, that fully addressed the entire notice element.  The letter informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence. 

The duty to assist has also been satisfied.  The RO obtained service treatment records as well as post-service medical records.  Neither the Veteran nor his representative has identified any additional existing evidence that has not been obtained or is necessary for a fair adjudication of the claims.
The Veteran was also afforded a VA examination in December 2013, and an addendum opinion was obtained in May 2016.  As noted above, this appeal was previously before the Board in July 2013 at which time the Board remanded the Veteran's claims to obtain addendum medical opinions.  The appeal was returned to the Board and again remanded in March 2016 as the opinions obtained were incomplete.  An addendum opinion was obtained in May 2016.  The Board finds  the addendum opinion to be adequate, as it includes a well reasoned medical opinion addressing the key questions at issue, and is based on a complete review of the Veteran's medical history.  Thus, there has been compliance with the Board's remand directives.  See Stegall v. West, 11. Vet. App. 268 (1998).

The VA's duty to assist in the development of the claims is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.   Service Connection

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Disability that is proximately due to or the result of service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection may be established by a showing that a nonservice-connected disability is caused or aggravated (chronically worsened) by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arteriosclerosis and hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309 (2016). With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

With respect to hypertension, Diagnostic Code (DC) 7101 provides criteria for both a diagnosis of hypertension and ratings for hypertension.  Note (1) to DC 7101 provides that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

It is important to note that a Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service, and was not aggravated by service, will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2014).  A preexisting disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2016).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Hypertension

The Veteran seeks entitlement to service connection for hypertension.  His January 1974 induction examination lists hypertension in the summary of defects and diagnoses.  However, it was then crossed out.  The Veteran contends that he was diagnosed with hypertension in September or October of 1974, while on active duty.

Service treatment records from March 24 and March 25, 1975 note elevated blood pressure with readings of 142/96 and 145/96 respectively.  A provisional diagnosis of essential hypertension was proposed.  On April 1, 1975, the Veteran's blood pressure was 140/82.  The Veteran reported chest pains lasting 1 to 3 minutes usually during physical exertion, but that he was doing well now. 

Service treatment records from October 1975 reflect further complaints of chest pain that had progression.  Treatment for chest pain was again sought in November 1975 and January 1976.  Examination upon separation in July 1976 did not indicate any hypertension disability, and blood pressure was noted to be at 140/66.  

Private treatment records from December 2004 document that the Veteran was counseled on the necessity of complete and ongoing tobacco cessation, strict hypertensive management, and hyperlipidemia therapies and goals.  The treatment records note that he was being regularly monitored for his hypertension.

Private treatment records from October 2007 and March 2008 document that the Veteran's hypertension was well controlled.  

The Veteran was afforded a VA examination for his hypertension in December 2013.  A diagnosis of hypertension was noted.  The examiner opined that the Veteran's hypertension clearly and unmistakably existed prior to service and was not aggravated beyond its natural progression by an in-service event, injury or illness.  In the same opinion however, stated that there was no clear and unmistakable evidence that the Veteran's hypertension existed prior to service.  

In March 2016, the Board sought an addendum opinion as the December 2013 examiner provided contradictory conclusions that rendered the opinion inadequate.  The examiner also incorrectly stated that there was no evidence of hypertension on entrance in 1974, ignoring the 1974 induction examination that lists hypertension (although it was crossed out) in the summary of defects and diagnoses and a January 1974 Report of Medical History in which the Veteran checked "yes" when asked if he ever had heart trouble. 

A VA addendum opinion was obtained in May 2016.  After reviewing the Veteran's claims file and noting a pre-service history of rheumatic fever, the examiner stated as follows:  

There is no relationship between rheumatic fever and hypertension.  Rheumatic fever is a complication of untreated strep throat which can damage the valves of the heart.  Damage to the heart valves can result [in] valve stenosis, valve regurgitation or the inflammation can damage the heart muscle resulting in decreased cardiac output (CHF [congestive heart failure]) or atrial fibrillation.  It can cause pulmonary HTN [hypertension] but not essential HTN (systemic high blood pressure).  This Veteran has essential HTN.  Most essential HTN is idiopathic."

With regard to whether the Veteran's hypertension clearly and unmistakably preexisted service, the examiner stated that review of the Veteran's service records revealed that the Veteran stated "no" on his January 1974 Report of Medical History in response to whether he ever experienced low or high blood pressure.  
The examiner also observed that the January 1974 Report of Medical Examination indicated a "normal" clinical evaluation of the heart and vascular system.  At the time, his examination showed blood pressure of 150/100 and 136/78.  The examiner noted that "Hypertension was noted in summary of defects but appears to have been crossed out.  Recommendation 3 day BP [blood pressure] was also noted but appears to have been crossed out.  In any case, the blood pressure of 150/100 finding appears to have been isolated with no definite diagnosis of HTN pre-existing service.  The Veteran was consulted to Cardio on 9-3-1974 for evaluation of his murmur noted on exam.  No history of HTN was noted then.  His blood pressure on cardio exam bilateral was 115/65."  The examiner concluded that "[T]here is no evidence that HTN preexisted service, therefore [it] was not aggravated by service." 

The examiner further opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  She stated that per the Veteran's December 2013 VA examination, he reported being diagnosed with hypertension in 1975; however, no diagnosis of hypertension was documented.  The Veteran had a cardiology consult in September 1974 for evaluation of his heart murmur and his blood pressure was 115/65.  His report of Medical Examination for Discharge dated July 1976 did not note a diagnosis of hypertension and his blood pressure was 140/66.  Primary/essential hypertension is typically idiopathic with no known cause and secondary hypertension can be due to thyroid problems, kidney disease, adrenal tumors, or illegal drugs or alcohol abuse.

With regard to whether the Veteran was presumed sound upon entering service, as noted in the July 2013 Board remand, the Veteran's entrance examination identifies hypertension as a potential preexisting condition but then it was crossed out.  Thus, there is some ambiguity as to whether a defect was noted upon entry.  In 2013, after resolving doubt in favor of the Veteran, the Board found that there was no defect noted on entry and thus the presumption of soundness applied.  

As noted above, to rebut the presumption of sound condition under 38 U.S.C. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089   (Fed. Cir. 2004).  

In this case, the May 2016 VA examiner noted that on entrance, the Veteran's had a blood pressure reading of 150/100 and 136/78 and that the blood pressure reading of 150/100 appeared to have been isolated with no definite diagnosis of hypertension preexisting service.  The examiner additionally noted that the Veteran was consulted to cardiology in September 1974 and no history of hypertension was noted then.  Thus, after reviewing the records, the examiner found that there was no evidence that the Veteran's hypertension preexisted service.   Based on these medical observations, the Board accordingly finds that clear and unmistakable evidence of a pre-existing hypertension disability does not exist.  As such, the presumption of sound condition is not rebutted.   

The Board adds that, to the extent that the Veteran asserts that his hypertension pre-existed service, specifically that it may have pre-existed because of his history of rheumatic fever, the Board finds that the Veteran is not competent to make such a medical determination.  Indeed, the relationship between rheumatic fever and hypertension is a medical question not within the ordinary knowledge of a layperson and the Veteran has not demonstrated that he has any expertise in this area.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In any event, as noted above, the May 2016 VA examiner determined that there is no relationship between rheumatic fever and hypertension, for the reasons quoted.  

Where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  So it is in this case.

Here, there is no question that the Veteran has a current diagnosis of hypertension.  Additionally, the Veteran's service treatment records do note elevated blood pressure readings, and a "provisional" diagnosis of essential hypertension.  

The only competent medical opinion of record addressing the link (or lack thereof) between the Veteran's hypertension and his period of service, is that of the May 2016 VA examiner.  Indeed, the examiner determined it was less likely than not that the Veteran's hypertension was caused by or related to his service.  The opinion was based on review of the pertinent medical history and considered the lay assertions of the Veteran.  Specifically, the examiner considered the Veteran's service treatment records, which document a provisional but no actual diagnosis of essential hypertension.  As noted by the May 2016 VA examiner, in December 2013 the Veteran reported being diagnosed with hypertension in 1975 while on active duty service.  While a provisional diagnosis of essential hypertension was made in March 1975, the May 2016 examiner identified no actual diagnosis upon review of the record.  Indeed, the Veteran's blood pressure was 140/82 within one week of this provisional diagnosis.   See an April 1, 1975 addendum report.  

The examiner also highlighted the fact that that the Veteran had a blood pressure reading of 115/65 upon examination in September 1974, and that  the Veteran's report of Medical Examination for Discharge dated July 1976 did not note hypertension and his blood pressure was 140/66.  Additionally, the examiner addressed the possible relationship between rheumatic fever and hypertension and whether that condition could have potentially caused hypertension, as discussed above.  The report provides clear conclusions with a supporting rationale and therefore the Board finds the examination report highly probative.

Notably, no contrary medical opinion evidence in support of the claim has been presented or identified.  

In this connection, the Board notes that the medical evidence does not show that that the Veteran manifested hypertension within one year of service.  Indeed, the Veteran's July 1976 Report of Medical Examination for Discharge did not note a diagnosis of hypertension, and his blood pressure was shown to be 140/66.  Additionally, the May 2016 VA examiner found the instance of high blood pressure during service to be isolated, and found it clinically significant that the Veteran did not have hypertension upon separation.   While private treatment records document a history of hypertension, the records do not indicate that the Veteran was diagnosed with hypertension in his first post service year.  Thus, the Board finds that entitlement to service connection on a presumptive basis for a chronic disease is not warranted.  38 C.F.R. § 3.307(a); 3.309(a).  

It is acknowledged that the Veteran is competent to attest to his observable symptomatology, to include whether he has experienced symptoms of high blood pressure since service (see Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  The Court of Appeals for Veterans Claims has made clear that the Board cannot determine that competent lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case however, there is contemporaneous evidence against a showing of hypertension in service, in the form of a 1976 separation examination noting blood pressure of 140/66.  Further, the opinion of the May 2016 VA examiner, prepared by a skilled professional, indicating that the Veteran did not have hypertension in service, to include upon separation in 1976, weighs against a finding of in-service incurrence and continuity of symptoms since service.  38 C.F.R. § 3.303(b).  The Board adds that at a 2010 hearing, the Veteran reported starting hypertension medication only 15 years prior to the hearing (1995), almost two decades following service.  

Therefore, in light of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for hypertension.  The benefit of the doubt rule is therefore not for application, and entitlement to service connection is accordingly denied.

Heart Condition (Coronary Artery Disease)

The Veteran seeks entitlement to service connection for a heart condition.

Service treatment records indicate that the Veteran completed a January 1974 Report of Medical History in which he checked "yes" when asked if he ever had heart trouble.  A review of the record reveals that this was then crossed out and the "Don't know" box was checked.  A September 1974 report reflects that the Veteran was referred to the Cardiology Section for evaluation of his cardiovascular status, with particular attention given to a heart murmur heard on routine physical examination.  The Veteran stated that he was entirely healthy throughout his life with the exception of having acute rheumatic fever at the age of 13 or 14.  He stated that he had no complaints since then, except that he felt unable to keep up with his peers in sports and physical exercises.  He reported shortness of breath and nocturia.  Upon examination, he was noted to have a Grade II/VI systolic ejection murmur.  An electrocardiogram was normal although it did demonstrate the presence of junctional ST segment elevation and a large precordial R wave voltage.  A cardiac series was entirely normal and the Veteran was encouraged to live normally, without regard to his cardiovascular status.

The Veteran was afforded a VA examination in December 2013 for his heart.  The examiner noted a diagnosis of an old myocardial infarction and coronary artery disease.  The Veteran reported that he was experiencing chest pain and taken to the hospital in 1996 where it was discovered that he had a 99 percent blockage.  He then had three coronary artery stents placed.  The examiner found that there were no objective findings of a heart murmur on examination.  An echocardiogram, which the examiner noted to be the gold standard for determining heart murmur, was negative.  The examiner concluded that there was no evidence to support a current diagnosis of a heart murmur.   

In March 2016, the Board remanded the Veteran's claim so that an addendum opinion addressing whether any identified heart conditions other than a heart murmur, were related to his active service.

An addendum opinion was obtained in May 2016.  The examiner noted a diagnosis of coronary artery disease dating back to October 2004.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by service.  As rationale, the examiner noted that a review of the Veteran's treatment records showed that he had a long standing history of tobacco abuse, significant alcohol abuse, hyperlipidemia, hypertension, and a positive family history for premature coronary artery disease.  She stated that the Veteran had documented coronary artery disease since 2004 with multiple stents placed and that this was not related to service, but rather to his risk factors for developing coronary artery disease which included a known premature family history of coronary artery disease, smoking, hyperlipids, alcohol abuse, and hyperlipidemia.  

She further stated that atherosclerosis of the coronary arteries occurs due to plaque buildup in the vessels.  Plaque is made up of cholesterol, fatty substances, cellular waste products, calcium and fibrin.  Plaque may partially or totally block the blood's flow through an artery in the heart.  Hypertension, smoking, and hyerlipids are known to speed the atherosclerotic process.

At the outset, the Board notes that there is no competent evidence of record showing that the Veteran has had a heart murmur disability at any time during the appeal period.  The Board acknowledges the Veteran's statements that he was diagnosed with a heart murmur in service, and the Board recognizes that upon examination in September 1974, the Veteran was noted to have a Grade II/VI systolic ejection murmur.  However, the Board observes that a heart murmur, of itself, represents a clinical finding and is not a diagnosis of a disability.  Additionally, the December 2013 VA examination report indicates that the Veteran was given an echocardiogram, which was negative, and the examiner concluded that there is no evidence to support a current diagnosis of a heart murmur.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, the Board finds that the Veteran does not currently have a heart murmur disability.

Nevertheless, the Veteran does have a current diagnosis of coronary artery disease.  Thus, the first element of service connection is met.  Additionally, the Veteran reported, and his service treatment records support that he was seen in service for a potential heart condition.  Therefore, the second element of service connection is met.

The Veteran has not asserted that he developed coronary artery disease within one year or service, nor does the evidence of record suggest that.  Indeed, as noted above, the Veteran was diagnosed in October 2004 - approximately 28 years after his active duty service.  Thus service connection for coronary artery disease (as a form of arteriosclerosis) may not be presumed under 38 C.F.R. §§ 3.307 and 3.309(a).  
Thus, the remaining question is whether there is a nexus between the Veteran's current diagnosis of coronary artery disease and his active duty service.
As noted above, the May 2016 VA examination report indicated that it was less likely than not that the Veteran's heart condition was incurred in or caused by his active duty service.  Specifically, the examiner found that after reviewing the Veteran's treatment records, he had a longstanding history of tobacco use, significant alcohol abuse, hyperlipidemia, hypertension, and a positive family history of premature coronary artery disease, which was more likely the cause of his condition.  This examination report was based on a review of the Veteran's claims file and considered the Veteran's reports of a heart condition in service.  The examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  Therefore, the Board finds this examination report highly probative.  See Nieves-Rodgriguez, supra.  

Notably, no contrary medical opinion evidence in support of the claim has been presented or identified.  

To the extent that the Veteran himself asserts that his heart condition was incurred in or caused by his active duty service, there is no indication that the Veteran is competent to diagnose a disorder of the heart or link his heart disability to service.  See Janreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to attest to experiencing chest pain since service, the medical evidence of record, to include the Veteran's separation examination noting no disability of the heart upon examination, and the opinion of the May 2016 VA examiner (who considered the Veteran's lay assertions in providing a professional medical opinion) are deemed to be more probative and more credible than the lay evidence to the contrary.  Moreover, the Board adds that at an October 16, 1998 Emergency Room visit, the Veteran denied having any history of heart problems other than having rheumatic fever as a child.  As such, a link by a showing of continuity of symptoms is also not established under 38 C.F.R. § 3.303(b). 

The Board adds that since it has found that entitlement to service connection for hypertension is not warranted, service connection for coronary artery disease as secondary to hypertension may not be established.  38 C.F.R. § 3.310.  
Therefore, in light of all of the above, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a heart condition.  The benefit of the doubt rule is therefore not for application, and entitlement to service connection is accordingly denied.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition, to include coronary artery disease and a heart murmur, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


